Case 1:03-md-01570-GBD-SN Document 5661 File

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

03-md-1570 (GBD)(SN)
In re Terrorist Attacks on September 11, 2001
ECF Case
; al
This document relates to: 19-cv-41 (GBD)(SN)
Arias, et al. vy. The Islamic Republic of Iran ECF Case

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
ARIAS PLAINTIFFS IDENTIFIED AT EXHIBIT A

 

(ARIAS IV)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Arias, et al. v. The Islamic Republic of Iran, Case No. 19-cv-
41 (GBD)(SN), who are each the estate of a victim of the terrorist attacks on September 11, 2001
who was killed either on September 11, 2001 or in the immediate aftermath of September 11, 2001,
and the Judgment by Default for liability only against the Islamic Republic of Iran entered on
September 9, 2019 (ECF No. 5104), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon The Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Arias, et al. v. The Islamic Republic of Iran, Case No. 19-cv-41 (GBD)(SN), as
identified in the attached Exhibit A, who are each the estate of a victim of the terrorist attacks on
September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit A; and

it 18

  
 

Ny
4
ee

 
Case 1:03-md-01570-GBD-SN Document 5661 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in the expert reports attached as Exhibit B to the
Eubanks Declaration, dated January 15, 2020 (and identified in Exhibit A), are awarded economic
damages as set forth in Exhibit A and as supported by the expert reports and analyses submitted
by Dr. Stan V. Smith as Exhibit B to the Eubanks Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Arias Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: Ne “FEB 1 New York ERED: .
12. pb D nue

B. 5S DANIELS
Chie tates District Judge

 

 
T 40 7 adeq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 
 

   

 

 

   

 

 

 

 

 

 

 

OO'LI6OSI6°€61 S$] OOLIOSIGESI § 00000°000°0P = $ STVLOL
00'000°000‘Z $ 00°000°000°% —$ (pIeloor] JORYoI ydiey} = Oz
00°907'0Z0'IL $ | 00°907'0Z0'69—s $ 00°000°000°% = $ WO "J udAris| 6
00 EPL‘ 16S‘ TI $ | OO'€bL‘16S‘6 § 00'000°000'T = $ I OURIaIA sewuoy. |. uyor} BT
00 6rr COIL $ | 00 6rr'Z61'S $ 00°000°000°% = $ sono "N preyory} LT
00°000°000‘7 $ 00;000°000°C = $ uos[O f WsAais| 9
00°81 I'LOE6 $ | OO'SIT'LOE'L § 00°000°000°% —$ 34990 Ss wen] ST
00'Irr‘Leo'o! $ | OO lrr‘LE0'8 $ 00'000°;000'7 += $ | IS Aydanyy a puowkey] |
00'000'000°Z $ 00'000°000°% = § uosuny] uuy esoloyy| = €]
OO'LESEIZ EL $| OOLEGEITIIT §$ 00°000°000' —$ O[[IZZOYI fORYIA JaydoysuyD} = ZI
00°€S6'88r'ZI $]| OO'ES6'88r0I § 00°000°000°% = $ oreUl Oo auasng pea} oT
00'788°766'S I $ | OO'P8S'Z66EI § 00°000°000°7 $| Ill ysnyoW f stuaq| OL
00°000°000‘Z $ 00°000°000°% —$ eyorsseyy ydasor sopeyD] «6
00'000°000°Z $ 00'000°000°% —$ ufoudine’y snisnsny SYD} —-8
00'000'000°Z $ 00°000°000'% — $ J3[3O9 uaqly ying] sk
00'000°000°Z $ 00°000°000°% —$ wosyorT]Ny ‘d ydesor} 9
00'€80°LIL‘ZI $| OO'E8OLILOL §$ 00°000‘000°% —$ ojoyerngy woaqgoy} = ¢
00'€0IPSEOl $ | OO'COI'PS E's $ 00°000°000°% —$ uo[uo,) Aoury) uesns| op
00°000°000°Z $ 00°000°000°% — $ edey) suey esoy] €
00'000°000°Z $ 00°000°000°% —$ oyrea 09g PRY} = Z
00'°000°000°Z § 00°000°000°% — $ ulung uaydais I
DOV 0 el o
— yoannowy |ssotamwoNooa| A1S201aMd | ONRINS |e | SAVN SVT | awwnaaai | ANYN TS
 ENagwoanr§ | LNaqaoaa | oa ee = | SHNIGMOEC | ¢ Naaaoad 116) SNaCsad #
aegaivii GNV NIVd _ INAGsOad m 11/6 11/6
7 : INAGIOad 2.

V LIGUHXa

 

TjotTabedq O2/ST/TO pals

T-T99g juswWNs0q

NS-GE9-0ZSTO-PW-E0-T aseD

 
